tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jun uniform issue list legend taxpayer a plan b account c financial_institution d account e amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional e-mail correspondence dated may and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that her failure to accomplish a rollover within the day period prescribed by sec_402 of the code was due to an error by financial_institution d which precluded her from rolling over amount to an individual_retirement_account ira taxpayer a further represents that amount has been not used for any purpose taxpayer a participated in plan b a cash_or_deferred_arrangement under sec_401 of the code on or about date taxpayer a received a distribution of amount from plan b on or about date taxpayer represents that she went to financial_institution d to deposit amount taxpayer requested that amount be placed in her personal savings account and that amount be used to purchase certificates of deposit cds in an ira in february of taxpayer a received a form_1099 which reported interest_income on these cds account c taxpayer a immediately contacted financial_institution d and was informed the cds were non-ira cds after further discussions financial_institution d on or about date transferred amount from the non-ira cds account c to ira cds account e by letter dated date financial_institution d indicated that it had agreed to transfer amount to ira cds account e based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to an error by financial_institution d therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount contributed to ira cds account e will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to if you wish to inquire about this ruling please a power_of_attorney on file in this office contact i d at sincerely yours cortto a td the manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
